WASHBURN, J.
1. In reviewing a divorce proceeding, as the trial judge in the determination of facts has the opportunity of observing the demeanor and conduct of the witnesses, and is charged with the duty of carrying out and promoting a sound public policy, he should be allowed a wide latitude of discretion.
2. When a divorce is refused by the trial court and error is prosecuted to the Court of Appeals, and there is no conflict in the evidence and the judges of the Court of Appeals are clearly and unanimously of the opinion that a divorce should have been granted, the judgment of the trial court should be i ever sed; and, being presented only a question of law, the Court of Appeals may enter the judgment which the trial court should have entered.
(Pardee, PJ., and Funk, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.